Title: From George Washington to James Anderson, 1 October 1799
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon Oct. 1st 1799

When you intimated to me your son’s wish to Rent my Distillery & Mill next year, and your inclination to join him therein—and in that case to relinquish the management of my business; I informed you that I had made Mr Lawrence Lewis (after you had declined taking them) an offer of both; together with the Farm at Dogue-run; and that until I received his answer, I did not conceive I was at liberty to treat, with another.
But as, on re-consideration of the matter, it appears uncertain where Mr Lewis is, but very certain that he is on no Post Road. As it is uncertain when, or whether ever, my letter may reach him. As it is not probable that he would, from choice, wish to plunge at once into a scene of business to which he is a stranger. As I grow more and more anxious to form some new establishmt for my Estate in this quarter, that may lessen the expence of it, even if I should not render it more productive. and as I wish to know as soon as is convenient, whether this can be accomplished, that some preliminary arrangements may be adopted before New years day, when the new order of things would commence. I think I may venture to declare, without waiting for his answer, that if you and your son are disposed to offer me a rent, in any degree adequate to the value of the two concerns (and it is my wish that you should

make money by them) that I am willing to treat with you on this subject.
And that you may have a more perfect understanding of my design in letting this property, I shall repeat what was mentioned in my former letter to you on this subject—viz.—first to reduce the income to certainty. and 2dly to bring (disposing of Dogue run Farm at the sametime) the rest of the Mount Vernon concerns into so narrow a compass as that (if I am not called from home) I may be enabled to manage them with no more than my usual exercise, by laying down rules & compelling my Overseers to abide by them strictly—and this, as I purpose to advertise the Fishery at the Ferry to be let, will give me but little trouble.
These are my primary objects, and for the accomplishment of them it is necessary I should add, that to avoid misunderstandings of every sort & kind, I propose to furnish Nothing but the Houses, & the apparatus’s belonging thereto: an Inventory whereof is to be taken, and barring accidents, is to be returned in good order, at the expiration of the term for which they are Let.
Wood, for Fuel only, may be had on the terms mentioned in my former letter, if required; but even this, I have no wish to supply if it could be provided otherwise conveniently. My Scow—Boat & Waggon, when wanted, & could be spared, might be had at the rates others receive; but I would be under no previous agreement to furnish them, thereby giving a ⟨illegible⟩ to call for and to complain, if they were not forthcoming when required.
If the hands at present ⟨in⟩ the Distillery, the Mill, & Coopers shop are preferred, they may be had at a reasonable hire; cloathed, but not fed, or taxes paid, by me. But in case the Coopers are hired, I shall condition that when my Casks—Tubs—Pails &ca want repairing, or new ones are to be made, I shall have a right to call for any one, or all of them, at a stipulated price by the day. And I should moreover condition, that all my Grist—on the usual Toll, demandable of others, shall always be first ground in scarce times of Water, after the Distillery & your own familys wants, are suppld.
If it be required, the ground designated in my former letter, may go with these premises, at an equitable Rent. But the manure wch is made in, & about the Distillery, I must hold in reserve. And if the house in which you now live will be an accomodation, you may continue to occupy it.

You can judge better than any other, of your means to carry on these Manufactures. You know also, that the profit arising from both Mill & Distillery depend altogether upon the Spirit with which they are carried on—for if they are not adequately supplied with Grain and other essentials, they must prove unproductive, be the Rent what it may. On the other hand, at a reasonable one, between Man & Man—and I desire no other—a handsome profit might be made, as the old Books of my Mill will shew, if it is worked to advantage, for what has been, may be again, with equal Industry, & exertion.
I do not mean by any thing which is contained in this letter, to intimate the most distant intention of removing you from your present employment the ensuing year; or to reduce your wages or emoluments; if it is your choice to remain as you are, in preference to the New Scene which is proposed. Of this, I feel it incumbant on me to inform you; that your mind, while it is contemplating the latter measure may be perfectly at ease with respect to the former. I remain your sincere well wisher, friend, and Servant

Go: Washington


P.S. I see so little prospect of receiving money to answer my own indispensable calls otherwise than by borrowing from Banks—a measure that is extremely disagreeable to me—that to hold up an idea of lending any would be idle & deceptious.


G.W.
